Citation Nr: 0209711	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for neurodermatitis with 
hyperkeratosis as a result of exposure to herbicides.


(The issue of entitlement to service connection for spinal 
disease of the neck associated with exposure to herbicides 
will be the subject of a later decision by the Board.).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.T. 

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran and his representative appeared 
at a hearing at the RO in August 1999.  The Board remanded 
these issues to the RO for further development in May 2001.

The Board observes that the issue of service connection for 
skin disorders including dermatitis, eczema, tinea corporis, 
tinea cruris, and tinea pedis (claimed as body rash) were 
previously addressed and denied.  Accordingly, the Board's 
jurisdiction is limited to the issue as set forth above.

The Board is undertaking additional development on the issue 
of entitlement to service connection for spinal disease of 
the neck pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDING OF FACT

Competent evidence of a nexus between the veteran's diagnosis 
of neurodermatitis with hyperkeratosis and his active service 
to include exposure to Agent Orange is not of record.

CONCLUSION OF LAW

Neurodermatitis with hyperkeratosis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for neurodermatitis 
with hyperkeratosis.  In testimony and statements, the 
veteran contends that he was exposed to Agent Orange 
herbicide in Vietnam and this exposure led to the development 
of skin problems.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The veteran's active duty included service in Vietnam during 
the Vietnam era.  On December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).  This is clearly a liberalizing 
provision and, as such will be applied in the present case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2001).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
The U. S. Court of Appeals for Veterans Claims (CAVC) has 
clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148 153 (1998).

The CAFC held that, while § 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected, it does considerably lighten 
the burden on the veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Collette v. Brown, 82 F. 3d 389, 392 (1996) 
(citations omitted).  More recently, CAVC in addressing 
section 1154(b) explained that the provision of this section 
does not provide a substitute for medical nexus evidence, but 
rather serves only to reduce the evidentiary burden for 
combat veterans with respect, the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) (citations 
omitted) (overruling Arms v. West, 12 Vet. App. 188 (1999), 
to the extent that the decision might be read as establishing 
by holding or implying in dicta that once a combat veteran 
has established 'service connection' under 1154(b), his claim 
may only be denied if the evidence to the contrary rises to 
the level of "clear and convincing" evidence).

Service medical records show no complaints, findings, or 
diagnoses of any skin disorder to include neurodermatitis or 
hyperkeratosis during service.  At his April 1969 separation 
examination, the evaluation of the skin was normal.

VA examinations dated in May 1969 and April 1972 did not 
reflect a skin disorder.  In fact, the first evidence of 
record of a diagnosis of neurodermatitis was contained in 
private records dated from 1988 to 1991.

In a December 1996 letter, J.J. Jucas, M.D. stated that he 
saw the veteran from 1988 to January 1994, and that his most 
recent diagnoses were neurodermatitis with hyperkeratosis and 
severe irritation.  Dr. Jucas noted that he recommended that 
the veteran have an allergy work-up.

In statements and testimony, the veteran reported that while 
hospitalized during service in Vietnam he developed a skin 
problem which was treated with creams and lotion, that he 
continued to experience skin problems after service, and that 
his doctors were not sure and could not give it a name.  He 
stated it was his opinion that this skin disorder was result 
of his exposure to Agent Orange in Vietnam.  The Board has 
considered the veteran's statements and testimony.  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge, thus he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Upon review, the Board observes the evidence of record 
indicates that the veteran has been diagnosed with 
neurodermatitis and hyperkeratosis; these are not listed 
conditions for which service connection based on herbicide 
exposure may be presumed.

Moreover, the Board notes that the veteran's service medical 
records show no findings or diagnosis of any skin disorders 
to include neurodermatitis or hyperkeratosis during service.  
Neurodermatitis and hyperkeratosis were first diagnosed in 
the 1988, almost 20 years after any exposure to herbicide 
agents.  Moreover, no medical professional has provided 
competent medical evidence linking the veteran's 
neurodermatitis and hyperkeratosis to active service 
including exposure to Agent Orange.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for neurodermatitis and 
hyperkeratosis as a result of exposure to herbicides.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records, and private medical 
records.  Moreover, the veteran appeared at a hearing and 
presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, additional 
development would serve no useful purpose. 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for neurodermatitis with hyperkeratosis is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

